DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on September 27, 2021 amends claims 1, 3-4 6-10, 12-13, 15-18, and 20.  New claim 21 has been added.  Claims 1-21 are pending.

Response to Arguments
Applicant's arguments filed on September 27, 2021 have been fully considered but they are not persuasive.  Sahay at [0046] and [0068] teaches the limitations presented in the amended independent claims and newly presented claim 21.  

Claim Objections
Claims 1, 6-9, 12-13, 15-16, and 20 are objected to because of the following informalities:
In claim 1, the words “wherein determining the first wait time and the second wait time is based on a number of transaction processinq devices and a rate of transactions at the first merchant physical location and the second merchant physical each of the first merchant physical location and the second merchant physical location”.
In claim 6, the words “or a merchant staffing level” should be changed to “and a merchant staffing level”.
In claim 7, the words “or a consumption rate of consumable goods or inventory items” should be changed to “and a consumption rate of consumable goods or inventory items”.
In claim 8, the words “or second merchant physical locations” should be changed to “and second merchant physical locations”.  Furthermore, the words “or the second wait time” should be changed to “and the second wait time”.
In claim 9, the words “or the second merchant physical location” should be changed to “and the second merchant physical location”.
In claim 12, the words “or a merchant staffing level” should be changed to “and a merchant staffing level”.
In claim 13, the words “, or a consumption rate of consumable goods or inventory items” should be changed to “, and a consumption rate of consumable goods or inventory items”.

In claim 16, “or the second merchant physical location” should be changed to “and the second merchant physical location”.
In claim 20, “or the second wait time” should be changed to “and the second wait time”.
Appropriate corrections are required.  Examiner will examine the merits of the claims based on the foregoing changes.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (US 2016/0363450) in view of Zamer et al. (US 2015/0317681).
Regarding claim 1, Sahay teaches a system comprising a non-transitory memory storing instructions; (see Sahay, at [0080] which discloses storage medium such as a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or flash memory, CD-ROM, optical storage device, magnetic storage device, or any suitable combination of the of the foregoing) and one or more hardware processors configured to execute the instructions to cause the system to perform operations (see Sahay at [0081] which discloses that the computer program instructions may be provided to a processor or general purpose computer, etc. such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram or blocks.) comprising: receiving a query for directions to a first merchant physical location; responsive to receiving the query, (see Sahay at [0024] which discloses generation of a query corresponding to the location at which a request for planning guidance is generated)
determining a first travel time to the first merchant physical location and a second travel time to a second merchant physical location, and determining a first wait time at the first merchant physical location and a second wait time at the second merchant physical location; and determining a third travel time from the first merchant physical location to a subsequent destination location and a fourth travel time from the second merchant physical location to the subsequent destination location for a user associated with a user device that sent the query; determining that a first total time using the first travel time, the first wait time, and the third travel time is shorter than a second total time using the second travel time, the second wait time, and the fourth travel time; (see Sahay at [0046] which discloses that a total trip time may be calculated based on both the predicted wait time and a predicted travel one or more potential destinations, and one or more expected travel windows, and then compare the corresponding predicted wait times and/or the total trip times; Examiner maps the one or more potential destinations to first merchant and second merchant physical locations and the subsequent destination location.  Accordingly, the Examiner maps: the travel time associated with traveling to a first of the one or more potential destinations to the recited first travel time; the travel time associated with traveling to a second of the one or more potential destinations to the recited second travel time; the travel time associated with traveling from the first of the one or more potential destinations to a third of the one or more potential destinations to the recited third travel time; and the travel time associated with traveling from the second of the one or more potential destinations to the third of the one or more potential destinations to the recited fourth travel time.  Examiner maps comparing the corresponding predicted wait times and/or the total trip times to the recited determining that a first total time using the first travel time, the first wait time, and the third travel time is shorter than a second total time using the second travel time, the second wait time, and the fourth travel time.  Sahay at [0068] further discloses that predicted wait times may be utilized in any number of planning techniques and that the predicted wait time may be overlaid on a map or summed with predicted travel times to determine overall trip times.) and based on determining that the first total time is shorter than the second total time, providing navigation to the first merchant physical location (see Sahay at [0077] which discloses the use of wait time to facilitate comprehensive trip planning and that wait time may be combined with travel time to select a particular point-of-interest based on total trip time.)
Sahay does not expressly disclose wherein determining the first wait time and the second wait time is based on a number of transaction processinq devices and a rate of transactions at each of the first merchant physical location and the second merchant physical location, which in a related art, Zamer teaches (see Zamer at [0021] which discloses a system and method of maintaining a steady stream of customers by way of determining whether a number of merchant transactions exceeds a particular number of transactions per minute ( e.g., 5 transactions per minute); also see Zamer at [0040] which discloses storing merchant activity information in a database which includes a number of customers, a number of transactions, and a rate of transactions.  Zamer at [0028] further discloses specifying the number of transactions per minute for each of merchant A and merchant B.  Zamer at [0030] further discloses that in some embodiments, as discussed below, the payment service provider processes payment requests from the first or second merchant 102, 104, processes payments from customers to the first or second merchant 102, 104, and may associate a merchant physical location ( or its merchant such as merchant 102, 104), a customer location ( or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sahay so as to determine the first wait time and the second wait time is based on a number of transaction processinq devices and a rate of transactions at the first merchant physical location and the second merchant physical location, as taught by Zamer.  
One would have been motivated to make such a modification to monitor merchant activity by way of determining when a number of merchant transactions exceeds a particular number of transactions per minute, as suggested by Zamer at [0021].  
	Regarding claim 2, the modified Sahay teaches the system of claim 1, wherein the providing navigation includes automatically providing navigation to the first merchant physical location based on a user preference (see Sahay at [0026] which 
	Regarding claim 3, the modified Sahay teaches the system of claim 1, wherein determining the first travel time and the second travel time is based on a distance between a customer device physical location and each of the first and second merchant physical locations, respectively (see Sahay at [0004] which discloses using navigation tools to allow users to compare the distances and/or travel times between a current location and different identified businesses.)
	Regarding claim 4, the modified Sahay teaches the system of claim 1, wherein determining the first wait time and the second wait time is based on a plurality of factors at each of the first and second merchant physical locations, respectively (see Sahay at [0049] which discloses that the measured wait data, the crowdsourced wait data, and the wait time predictive model impacts the overall accuracy of the predicted wait data that the wait time server generates; Examiner maps the measured wait data, 
	Regarding claim 5, the modified Sahay teaches the system of claim 4, wherein the operations further comprise: determining baseline levels for each of the plurality of factors, wherein the first wait time and the second wait time are correlated to deviations from the baseline levels for each of the plurality of factors (see Sahay at [0060] which discloses that the queue constraints constrain the velocity of the mobile device to a predetermined threshold and constrain the walking angle to lie with a range of angles defined by a threshold angle; Examiner maps the velocity of the mobile device and the walking angle to the plurality of factors; Examiner maps their thresholds to the baseline levels).
Regarding claim 6, the modified Sahay teaches wherein the plurality of factors includes one or more of a total payment volume, a payment volume per unit time, a payment volume per device, a consumption rate of at least one of a plurality of consumable goods or utilities, and a merchant staffing level (see Zamer at [0040] which discloses that the merchant activity information may include a rate of revenue.  Examiner maps rate of revenue to payment volume per unit time).
	Regarding claim 8, the modified Sahay teaches wherein the operations further comprise: detecting an increase in one or more of the plurality of factors for at least one of the first and second merchant physical locations; and responsive to detecting the increase, determining a corresponding increase in at least one of the first wait time and the second wait time (see Zamer at [0043] which discloses that a first merchant 602 may have established a particular merchant activity rule that specifies when the number of customers waiting for service exceeds a particular number (e.g., five, as shown in the example of the customers 603 of FIG. 6), any additional customers may be referred to one or more allied second merchants.  Zamer further discloses that in another case, the first merchant may have established a particular merchant activity rule that specifies a particular customer wait time, over which one or more customers should be referred to the allied second merchant.  Furthermore, Zamer discloses that a rule can be based on a number of customers or potential customers entering an area (such as 10 yards from the merchant food truck) and a number of customers or potential customers exiting an area (such as the same 10 yard distance or from the point of sale area), and when a specified difference between those numbers is reached, indicating high congestion or volume for the first merchant 602, referrals to the second merchant 604 may start when customers are detected entering the specified area.  Examiner notes that a customer is referred to another merchant when an increase in customers is detected corresponding to the specified difference, as disclosed in Zamer.  Examiner notes that because the corresponding increase in wait time is beyond a level defined by the merchant activity rule, customers are referred to another merchant).
wherein the operations further comprise: providing an incentive for navigating to a third merchant physical location, wherein the third merchant physical location is operated by a different merchant than a merchant that operates at least one of the first merchant physical location and the second merchant physical location (see Zamer at [0041] which discloses that other embodiments may provide customers with allied merchants which are further away, but which may offer incentives to customers (e. g., a certain percentage off their purchase) for shopping at the allied merchant).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (US 2016/0363450) in view of Zamer et al. (US 2015/0317681) and further in view of Yenni et al. (US 2009/0119142).
Regarding claim 7, the modified Sahay does not expressly teach the system of claim 6, wherein the consumption rate of the at least one of the plurality of consumable goods or utilities includes a consumption rate of water, a consumption rate of energy, and a consumption rate of consumable goods or inventory items, which in a related art, Yenni teaches (see Yenni, at the Abstract, which discloses a system for providing an indication of the need for replenishment of consumables based on the monitored attributes of the fixtures and that consumable usage levels are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sahay to monitor a consumption rate of consumable goods, as taught by Yenni.  
One would have been motivated to make such a modification because peak restroom usage in restroom facilities in restaurants are indicative of high traffic conditions, as suggested by Yenni at [0004].  

Claims 10, 14, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (US 2016/0363450) in view of Warren et al. (US 2015/0032277).
Regarding claim 10, Sahay teaches a method, comprising: receiving, by a system provider device through a network, a query for directions to a first merchant physical location; (see Sahay at [0024] which discloses generation of a query corresponding to the location at which a request for planning guidance is generated)
responsive to receiving the query, determining, by the system provider device, a first travel time to the first merchant physical location and a second travel time to the second merchant physical location, determining, by the system provider device, a first wait time at the first merchant physical location and a second wait time at the second merchant physical location, wherein the first wait time and the second wait time are determined [usinq the first real-time energy consumption data and the second real-time energy consumption data;] and determining, by the system provider device, a third travel time from the first merchant physical location to a subsequent destination location and a fourth travel time from the second merchant physical location to the subsequent destination location for a user associated with a user device that sent the query; determining, by the system provider device, that a first total time using the first travel time, the first wait time, and the third travel time is shorter than a second total time using the second travel time, the second wait time, and the fourth travel time; (see Sahay at [0046] which discloses that a total trip time may be calculated based on both the predicted wait time and a predicted travel time.  Sahay at [0046] further discloses that the computer-based device may include search functionality that enables the user to select a start location, one or more potential destinations, and one or more expected travel windows, and then compare the corresponding predicted wait times and/or the total trip times; Examiner maps the one or more potential destinations to first merchant and second merchant physical locations and the subsequent destination location.  Accordingly, the Examiner maps: the travel time associated with traveling to a first of the one or more potential destinations to the recited first travel time; the travel time associated with traveling to a second of the one or more potential destinations to the recited second travel time; the travel time based on determining that the first total time is shorter than the second total time, providing, by the system provider device, navigation to the first merchant physical location (see Sahay at [0077] which discloses the use of wait time to facilitate comprehensive trip planning and that wait time may be combined with travel time to select a particular point-of-interest based on total trip time.)
Sahay does not expressly disclose receiving, by the system provider device, first real-time energy consumption data from a first smart appliance located at the first merchant physical location and second real-time energy consumption data from a second smart appliance located at a second merchant physical location; using the first real-time energy consumption data and the second real-time energy consumption data, which in a related art, Warren teaches (see Warren at [0031] which discloses that a monitoring module 205 may monitor an aspect of a dwelling. The aspect of the dwelling may include at least partially one of a dwelling energy consumption and an energy consumption of an appliance; also see Warren at [0031] which discloses that the one or more monitored aspects of the dwelling may be compared to one or more aspects of another dwelling and/or one or more aspects of averaged aspects of a group of dwellings.  Examiner notes that energy consumption of an appliance at a dwelling may be compared to the energy consumption of another appliance at another dwelling.  Examiner maps dwelling to merchant physical location.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sahay to include receiving, by the system provider device, first real-time energy consumption data from a first smart appliance located at the first merchant physical location and second real-time energy consumption data from a second smart appliance located at a second merchant physical location; and using the first real-time energy consumption data and the second real-time energy consumption data, as taught by Warren.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to monitor a home or business with respect to the aspects of the dwelling of at least one of a dwelling energy consumption, a current energy price, a peak energy price, 
Independent claim 17 is directed towards a non-transitory machine-readable medium, having stored executable machine–readable instructions, that when executed, would cause a machine to perform operations corresponding to the method performed by independent claim 10.  The cited portions of Sahay and Warren used in the rejection of claim 10 teach the operations performed by the non-transitory machine-readable medium of claim 17.  Therefore, claim 17 is rejected under the same rationale used in the rejection of claim 10.
Regarding claim 14, the modified Sahay teaches the method of claim 12, further comprising: determining, by the system provider device, baseline levels for each of the plurality of factors, wherein the first wait time and the second wait time are correlated to deviations from the baseline levels for each of the plurality of factors (see Sahay at [0060] which discloses that the queue constraints constrain the velocity of the mobile device to a predetermined threshold and constrain the walking angle to lie with a range of angles defined by a threshold angle; Examiner maps the velocity of the mobile device and the walking angle to the plurality of factors; Examiner maps their thresholds to the baseline levels).
Claim 19 is directed towards a non-transitory machine-readable medium, having stored executable machine–readable instructions, that when executed, would cause a 
Regarding claim 21, the modified Sahay teaches the method of claim 10, wherein the first travel time and the first wait time are longer than the second travel time and the second wait time, respectively (see Sahay at [0046] which discloses that a total trip time may be calculated based on both the predicted wait time and a predicted travel time.  Sahay at [0046] further discloses that the computer-based device may include search functionality that enables the user to select a start location, one or more potential destinations, and one or more expected travel windows, and then compare the corresponding predicted wait times and/or the total trip times; Examiner maps the one or more potential destinations to first merchant and second merchant physical locations and the subsequent destination location.  Sahay at [0068] further discloses that predicted wait times may be utilized in any number of planning techniques and that the predicted wait time may be overlaid on a map or summed with predicted travel times to determine overall trip times.  Examiner notes that an instance where the total trip time to a first of the one or more potential destinations is greater than the total trip 

Claims 12, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (US 2016/0363450) in view of Warren et al. (US 2015/0032277) and further in view of Zamer et al. (US 2015/0317681).

Regarding claim 12, the modified Sahay teaches the method of claim 10, wherein: determining the first wait time and the second wait time based on a plurality of factors at each of the first and second merchant physical locations, respectively (see Sahay at [0049] which discloses that the measured wait data, the crowdsourced wait data, and the wait time predictive model impacts the overall accuracy of the predicted wait data that the wait time server generates; Examiner maps the measured wait data, the crowdsourced wait data, and the wait time predictive model to the plurality of factors). 
The modified Sahay does not expressly disclose wherein the plurality of factors includes one or more of a total payment volume, a payment volume per unit time, a payment volume per device, a number of transaction processing devices, a rate of transactions, a consumption rate of at least one of a plurality of consumable goods or utilities, and a merchant staffing level, which in a related art, Zamer teaches (see Zamer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sahay to include a rate of transactions, as taught by Zamer.  
One would have been motivated to make such a modification to monitor merchant activity by way of determining when a number of merchant transactions exceeds a particular number of transactions per minute, as suggested by Zamer at [0021].  
Claim 18 is directed towards a non-transitory machine-readable medium, having stored executable machine–readable instructions, that when executed, would cause a machine to perform operations corresponding to the method performed by method claim 12.  The cited portions of the cited references used in the rejection of claim 12 teach the operations performed by the non-transitory machine-readable medium of claim 18.  Therefore claim 18 is rejected under the same rationale as stated for claim 12 above.
Regarding claim 15, the modified Sahay teaches the method of claim 12, further comprising: detecting, by the system provider device, an increase in one or more of the plurality of factors for at least one of the first and second merchant physical locations; and responsive to detecting the increase, determining, by the system provider device, a corresponding increase in at least one of the first wait time and the second wait time (see Zamer at [0043] which discloses that a first merchant 602 may have established a particular merchant activity rule that specifies when the number of customers waiting for service exceeds a particular number (e.g., five, as shown in the example of the customers 603 of FIG. 6), any additional customers may be referred to one or more allied second merchants.  Zamer further discloses that in another case, the first merchant may have established a particular merchant activity rule that specifies a particular customer wait time, over which one or more customers should be referred to the allied second merchant.  Furthermore, Zamer discloses that a rule can be based on a number of customers or potential customers entering an area (such as 10 yards from the merchant food truck) and a number of customers or potential customers exiting an area (such as the same 10 yard distance or from the point of sale area), and when a specified difference between those numbers is reached, indicating high congestion or volume for the first merchant 602, referrals to the second merchant 604 may start when customers are detected entering the specified area.  Examiner notes that a customer is referred to another merchant when an increase in customers is detected corresponding to the specified difference, as disclosed in Zamer.  Examiner notes that because the corresponding increase in wait time is beyond a level defined by the merchant activity rule, customers are referred to another merchant).


Regarding claim 16, the modified Sahay teaches the method of claim 10 further comprising: providing, by the system provider, an incentive for navigating to a third merchant physical location, wherein the third merchant physical location is operated by a different merchant than a merchant that operates at least one of the first merchant physical location and the second merchant physical location (see Zamer at [0041] which discloses that other embodiments may provide customers with allied merchants which are further away, but which may offer incentives to customers (e. g., a certain percentage off their purchase) for shopping at the allied merchant).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (US 2016/0363450) in view of Warren et al. (US 2015/0032277) in view of Zamer et al. (US 2015/0317681) and further in view of Yenni et al. (US 2009/0119142).
wherein the consumption rate of the at least one of the plurality of consumable goods or utilities includes a consumption rate of water, and a consumption rate of consumable goods or inventory items, which in a related art, Yenni teaches (see Yenni, at the Abstract, which discloses a system for providing an indication of the need for replenishment of consumables based on the monitored attributes of the fixtures and that consumable usage levels are estimated based on predetermined consumption levels associated with usage states of the fixtures.  Examiner maps consumable usage levels to consumption rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sahay to monitor a consumption rate of consumable goods, as taught by Yenni.  
One would have been motivated to make such a modification because peak restroom usage in restroom facilities in restaurants are indicative of high traffic conditions, as suggested by Yenni at [0004].  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661